                                                                                       n     L
                                                                                       SEP 30 2019
                    IN THE UNITED STATES DISTRICT COURT                                                  lil:^
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                  CLERK. U.S. DISTRICT COURT
                                     Richmond Division                                  RICHMOND. VA



CLAUDE OWEN WILSON,

       Plaintiff,

V.                                                         Civil Action No. 3:16CV578-HEH


DAVID WOODS,

       Defendant.


                               MEMORANDUM OPINION
               (Granting Defendant's Motion for Summary Judgment)

       Claude Owen Wilson, a Virginia inmate proceeding pro se, filed this 42 U.S.C.

§ 1983 action. Wilson's claims flow from his interaction with Defendant David Woods,

Richmond City Police Officer("Officer Woods"), on October 21,2015. The following

claims remain before the Court:

       Claim One:       Officer Woods unlawfully detained and searched Wilson on
                        October 21, 2015 in violation of the Fourth Amendment.
                       (Compl.6,ECFNo. 1).^

       Claim Two:       Officer Woods falsely arrested Wilson on October 21, 2015
                        in violation of the Fourth Amendment when he, "without
                        probable cause [and] against protest [and] by force, placed
                        [Wilson] in restraints [or] cuffs." {Id.)

       Claim Three: On December 15, 2015, "when [Officer Woods] ([in the]
                        absence of probable cause [and][in] sheer malice) obtained
                        a warrant for [Wilson's] arrest for forgery," he (a) falsely
                        arrested Wilson and (b) maliciously prosecuted him. {Id.)



* The Court employs the pagination assigned by the CM/ECF docketing system to the parties'
submissions. The Court corrects the spelling, punctuation, and capitalization in the quotations
from Wilson's submissions.
       Claim Four:     On October 21, 2015, Officer Woods "us[ed] excessive
                       force" against Wilson in violation of the (a) Fourth
                       Amendment, and (d) "committed the tort of assault [and]
                       battery." (Id.)

Plaintiff seeks monetary damages and injunctive relief. (Id. at 7.)

       The matter is before the Court on Wilson's Motion for Summary Judgment(ECF

No.63), and Officer Woods's Motion for Summary Judgment(ECF No.68), Officer

Woods responded to Wilson's Motion for Summary Judgment. (ECF No.67.) Despite

the provision of notice pursuant to Roseboro v. Garrison, 528 F.2d 309(4th Cir. 1975),

Wilson has not responded to Officer Woods's Motion for Summary Judgment. For the

reasons set forth below. Officer Woods's Motion for Summary Judgment(ECF No.68)

will be granted, and Wilson's Motion for Summary Judgment(ECF No.63)will be

denied.


                   L STANDARD FOR SUMMARY JUDGMENT

       Summaryjudgment must be rendered "ifthe movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

oflaw." Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the

responsibility to inform the court ofthe basis for the motion, and to identify the parts of

the record which demonstrate the absence of a genuine issue of material fact. See Celotex

Corp. V. Catrett, 477 U.S. 317, 323(1986). "[WJhere the nonmoving party will bear the

burden of proof at trial on a dispositive issue, a summary judgment motion may properly

be made in reliance solely on the pleadings, depositions, answers to interrogatories, and

admissions on file." Id. at 324 (internal quotation marks omitted). When the motion is
properly supported,the nonmoving party must go beyond the pleadings and, by citing

affidavits or '"depositions, answers to interrogatories, and admissions on file,' designate

'specific facts showing that there is a genuine issue for trial.'" Id. (quoting former Fed.

R. Civ. P. 56(c)and 56(e)(1986)).

       In reviewing a summary judgment motion, the court"must draw all justifiable

inferences in favor ofthe nonmoving party." United States v. Carolina Transformer Co.,

978 F.2d 832, 835(4th Cir. 1992){citmg Anderson v. Liberty Lobby,Inc., All U.S. 242,

255 (1986)). However, a mere scintilla ofevidence will not preclude summaryjudgment.

Anderson, All U.S. at 251 (citing Improvement Co. v. Munson,81 U.S.(14 Wall.)442,

448(1872)). "[Tjhere is a preliminary question for the judge, not whether there is

literally no evidence, but whether there is any upon which a jury could properly proceed

to find a verdict for the party... upon whom the onus of proof is imposed." Id.(quoting

Munson,81 U.S. at 448). Additionally,"Rule 56 does not impose upon the district court

a duty to sifl through the record in search of evidence to support a party's opposition to

summary judgment." Forsyth v. Barr, 19 F.3d 1527, 1537(5th Cir. 1994)(quoting

Skotak V. Tenneco Resins, Inc., 953 F.2d 909,915 n.7(5th Cir. 1992));see Fed. R. Civ. P.

56(c)(3)("The court need consider only the cited materials       ").

       Further,"[w]hen faced with cross-motions for summaryjudgment,the Court must

review each motion separately on its own merits 'to determine whether either ofthe

parties deserves judgment as a matter oflaw.'" Rossignol v. Voorhaar, 316 F.3d 516,

523(4th Cir. 2003)(quoting Philip Morris Inc. v. Harshbarger, 122 F.3d 58,62 n.4(1st
Cir. 1997)). In considering each individual motion, the Court must again resolve factual

disputes and rational inferences drawn therefrom in the light most favorable to the party

opposing that motion. Id.

       In support of Officer Woods's Motion for Summary Judgment, he submits: (1)his

own declaration("Woods Dec!.," EOF No. 70-1);(2)copies oftwo warrants of arrest for

Wilson(EOF No. 70-2);(3)the declaration of Richard E. Hill, Jr.("Hill DecL,"EOF

No. 70-3), declaring that "[t]o the best of my knowledge,the video that is attached as

Exhibit D is a true and accurate copy ofthe video posted on YouTube                  and,(4)a

compact disc depicting Wilson's video recording ofthe October 21,2015 incident.

       Wilson did not file a response to Officer Woods's Motion for Summary Judgment;

however, Wilson filed his own Motion for Summary Judgment. (EOF No.63.) Wilson's

Motion for Summary Judgment addresses his beliefthat, in Officer's Woods's previously

filed Motion to Dismiss, Officer Woods did "not den[y] any ofPlaintiffs verified

claims" and "has failed to contest the monetary damages of$600,000.00." {Id. at 1.)

       In support of Wilson's Motion for Summary Judgment, he submits an affidavit in

which he states that he is the "affiant," however, it is unclear whether Wilson signed the

affidavit because the signature line indicates that the affidavit is signed by his

"Authorized Representative POA on behalf ofCLAUDE OWEN WILSON TRUST."

(EOF No.64, at I, 3.) Even considering the affidavit as properly sworn,the affidavit

makes no mention of Wilson's interaction with Officer Woods on October 21,2015, and


^ The Court notes that the video does not depict the entire interaction between Officer Woods
and Wilson.
instead addresses the amount of damages owed to Wilson by Officer Woods. (See id.

at 1-2.) Thus,the affidavit does not impact the resolution ofthe Motion for Summary

Judgment. Wilson, however, did swear under penalty of perjury to the truth of his

statements in his Complaint. (See Compl. 6.)

      In light offoregoing submissions and principles, the following facts are

established with respect to the Motions for Summary Judgment.

                      II. SUMMARY OF PERTINENT FACTS

       "On October 21,2015[,] at approximately 11:00 P.M.[Officer Woods] was

dispatched to 2400 East Main Street to a CVS for a disorderly conduct call." (Woods

Decl.f 5.) "At the time ofthis incident,[Officer Woods] was employed as an officer

with the City of Richmond Police Department." (Id. 13.)

      "When [Officer Woods] arrived on scene,[he] observed [Wilson] speaking with

the manager, Therese Germain [("the store manager")], inside the store." (Id. H 6.)

Officer Woods then "requested that Wilson step outside to speak with [Officer Woods],"

and "[w]hile speaking with Wilson,[Wilson] stated that the store would not cash his

personal checks." (Id. ^ 7;see Compl.3.) Officer Woods asked Wilson "to show [him]

the checks to better understand the situation." (Woods Decl. U 7;see Compl. 3.) "Wilson

informed [Officer Woods]that the checks were in his pocket, but declined to show them

to [Officer Woods]." (Woods Decl.^ 7;see Compl.3.) Officer Woods "advised Wilson

that[he] had no control over CVS and could not force them to accept his checks."

(Woods Decl.^ 8.) Wilson then "departed the scene." (Id;see Compl. 3.)
       Officer Woods "then entered the store to speak with the [store] manager." (Woods

Decl. ^9.) The store manager "stated that Wilson wanted to cash his personal checks and

she asked to see his identification(LD.), but Wilson refused," (Jd.) "[The store manager]

relayed that she informed Wilson it is store policy to require I.D. prior to cashing a

personal check." {Id.) The store manager informed Officer Woods that "Wilson became

angry and wanted to see the store policy,to which [she]refused." {Id. ^ 10.) The store

manager also advised Officer Woods that "after she informed Wilson she could not cash

the checks, he then requested to convert the checks to gift cards." {Id. K 12.)

      "According to [the store manager], Wilson informed her that the address on his

I.D. differed from the address on the checks." {Id. H 10.) The store manager advised

Officer Woods that "she thought the checks were suspicious," and "[s]he noted that the

checks appeared to be copies with the amount changed." {Id. K 11.) "One check was

made out to CVS for $1,000 and dated for October 21,2015. The other check was made

out to CVS for $1,009.90." {Id.)

       "Based upon this information," Officer Woods determined that"[he] had probable

cause to believe that[Wilson] committed or attempted to commit a check fraud felony."

{Id. H 13.) Officer Woods,therefore,"continued [his] investigation and attempted to

again make contact with Wilson." {Id.)

       Officer Woods "observed Wilson again in the 1800 block ofEast Main Street,"

and Officer Woods "advised Wilson that[Officer Woods] needed to speak with him, but

he continued to walk away while recording [Officer Woods] on his cell phone." {Id.',
see Compl. 3-4.) Officer Woods then "advised Wilson that he was not free to leave due

to the investigation," and "Wilson continued to walk away, yelling and making a scene."

(Woods Decl.114.) At that time,

      since [Officer Woods] was the sole officer at the scene with Wilson,
      [Officer Woods] made the decision to place [Wilson]in cuffs due to his
      evasive behavior, and aggressive posturing. Wilson was trying to leave the
      scene and [Officer Woods]was concerned that[Wilson] would fight back
       as the encounter continued.

(M 115.)

       Wilson then "continued to record on his cell phone, and resisted [Officer

Woods's] attempt to restrain him, and place him in handcuffs. Since [Officer Woods]

was the only officer on scene,[Officer Woods] advised [Wilson] that if he continued to

resist he could be tased." {Id. 116.) Officer Woods "did not tase Wilson." (/of.) During

this interaction,"Wilson continued to resist, but ultimately,[Officer Woods] was able to

handcuff him by bringing his wrists behind his back." {}d. 117.) After Officer Woods

handcuffed Wilson, he "asked Wilson to identify himself, or present an I.D. Wilson

refused to cooperate." {Jd. 118.)

       Based on the results of Officer Woods's investigation, including the "information

gleaned from CVS,[Officer Woods]believed that Wilson had attempted to commit a

felony by passing bad checks at the CVS. [Officer Woods] also believed that Wilson

resisted arrest and obstructed [Officer Woods's] investigation." {Id. 119.) Officer

Woods then "attempted to retrieve the checks from Wilson's pocke[t] because he

informed [Officer Woods]the checks were in his pocket at CVS,and [Officer Woods]

believed they were possible evidence of a crime." {Jd. 120.) At that time,"Wilson

                                            7
oriented his body in a way to allow him to record [Officer Woods], while holding his

phone behind his back. This prevented [Officer Woods]from retrieving the checks

initially." (Jd. 121.) Because of Wilson's attempts to evade Officer Woods, Officer

Woods "took possession of[Wilson's] cell phone, and was then able to retrieve the

checks." (Id. f 22.) Upon review ofthe checks, they "appeared to be copies, and [it]

looked as though the dollar amounts were altered on one ofthe checks. Both checks

contained the name 'Claude Wilson', and a New York address." (Id. f 23.)

       Thereafter,"Detective Calvin Layne,a property crime detective, arrived on

scene," and "[b]y this time[,] Wilson had started yelling racist things towards [Officer

Woods]and other officers." (Id. f 24.) At that time,"[the officers] could not conduct

any follow-up investigation with any employees" at CVS because the store had closed for

the night. (Id. II25.) Because the officers could not continue the investigation that night,

"the detective advised that[Officer Woods]take Wilson's picture and log the checks into

property for further investigation." (Id.) Officer Woods then released Wilson and

returned his cell phone. (Id.)

       Officer Woods "then looked up the name 'Claude Wilson' in [the police

department's] database and noticed that he had an active warrant on file for the City of

Richmond." (Id. ^ 26.) Officer Woods observed "[Wilson's] photo in [the] database, and

confirm[ed] his identity." (Id.) After Officer Woods confirmed the warrant, he "again

took Wilson into custody," and "was able to do so without further incident. [Officer

Woods]searched Wilson, and transported him to the Justice Center-the City jail. At the
jail, Wilson was served on the active warrant," which was for a prior failure to appear.

{Id. 27.) "While being processed, Wilson told the deputies that [Officer Woods]

assaulted him and [that] he had injuries all over his back." {Id. ^ 28.) Officer Woods

"advised the deputies that[he] did not assault Wilson," and "[t]he deputy and nurse

examined [Wilson], but did not locate any injuries." {Id.       28-29.)

       At a later date. Officer Woods communicated with "Wells Fargo's fi-aud

department to further investigate Wilson's attempt to pass bad checks at CVS." {Id.

f 30.) The Wells Fargo fraud department"informed [Officer Woods]that there were

some issues with [Wilson's] account, and that they would be willing to testify against

him in court." {Id. H 31.) Based on the information that Officer Woods gathered during

the course of his investigation, including "the information provided by [the store

manager] at CVS,the suspicious nature ofthe checks, and the information provided by

Wells Fargo,[Officer Woods] obtained warrants against Wilson for violation of Section

18,2-18l.l,p] Code of Virginia, Issuance ofBad Checks." {Id. ^ 32;see ECF No. 70-

2.f



^ Va. Code Ann. § 18.2-181.1 provides:
       It shall be a Class 6 felony for any person, within a period of90 days,to issue two
       or more checks, drafts or orders for the payment of money in violation of
       § 18.2-181 that have an aggregate represented value of $500 or more and that
       (i) are drawn upon the same account of any bank, banking institution, trust
       company or other depository and (ii) are made payable to the same person,firm or
      corporation.
Va. Code Ann. § 18.2-181.1 (West 2019).

^ The warrants for Wilson's arrest were issued for violation of Va. Code Arm.§ 18.2-181.1, a
Class 6 felony, and Va. Code Aim.§ 18.2-173, a Class 3 misdemeanor. (ECF No.70-2.) Va.
Code Ann. § 18.2-173 provides:
        m. OFFICER WOODS'S MOTION FOR SUMMARY JUDGMENT

       A.     Claims One and Two - Unlawful Detention and Search, and False
              Arrest on October 21,2015

       In Claim One, Wilson contends that on October 21,2015, Officer Woods

unlawfully detained and searched him in violation ofthe Fourth Amendment.

(Compl. 6.) In Claim Two, Wilson contends that, in violation ofthe Fourth Amendment,

Officer falsely arrested Wilson on October 21,2015, when he,"without probable cause

[and] against protest[and] by force, placed [Wilson] in restraints [or] cuffs." {Id.)

Officer Woods argues that he "had both reasonable suspicion and probable cause to

believe [Wilson] had attempted to commit a felony at CVS(pursuant to Virginia Code

§ 18.2-26)."^ (Mem. Supp. Mot. Summ.J. 10, ECF No. 70.) Officer Woods also argues

that he "had a sufficient basis to detain, arrest, and search Wilson incident to arrest, based

on probable cause to believe that Wilson had attempted to conunit a felony at CVS,and

for misdemeanor resisting arrest and obstructing justice in Woods'[s] presence."

{Id. at 8.)

       "[A]n officer may, consistent with the Fourth Amendment, conduct a brief,

investigatory stop when the officer has a reasonable, articulable suspicion that criminal
       If any person have in his possession forged bank notes or forged or base coin,
       such as are mentioned in § 18.2—170, knowing the same to be forged or base, with
       the intent to utter or employ the same as true, or to sell, exchange, or deliver them,
       so as to enable any other person to utter or employ them as true, he shall, if the
       number of such notes or coins in his possession at the same time, be ten or more,
       be guilty of a Class 6 felony; and if the number be less than ten, he shall be guilty
       ofa Class 3 misdemeanor.
Va. Code Ann.§ 18.2-173(West 2019).

^ Va. Code Ann.§ 18.2-26 sets forth the punishment for "[a]ttempts to commit noncapital
felonies." Va. Code § 18.2-26(West 2019).

                                                10
activity is afoot." Illinois v. Wardlow,528 U.S. 119,123(2000)(citing Terry v. Ohio,

392 U.S. 1,30(1968)). "[The Supreme Court has] described reasonable suspicion simply

as *a particularized and objective basis' for suspecting the person stopped of criminal

activity." Ornelas v. United States, 517 U.S. 690,696(1996)(citation omitted).

      "'Probable cause,' for Fourth Amendment purposes, means 'facts and

circumstances within the officer's knowledge that are sufficient to warrant a prudent

person, or one ofreasonable caution, in believing, in the circumstances shown,that the

suspect has committed, is committing, or is about to commit an offense.'" Pritchett v.

Alford,973 F.2d 307,314(4th Cir. 1992)(quoting Michigan v. De Fillippo,443 U.S. 31,

3>1(1979)). Specifically,"[pjrobable cause is determined from the totality ofthe

circumstances known to the officer at the time ofthe arrest." Brown v. Gilmore,278

F.3d 362, 367(4th Cir. 2002)(citing United States v. Garcia, 848 F.2d 58,59-60(4th

Cir. 1988)).

      "Whether probable cause exists in a particular situation therefore always turns on

two factors in combination: the suspect's conduct as known to the officer, and the

contours ofthe offense thought to be committed by that conduct." Id. (citing Sevigny v.

Dicksey,846 F.2d 954,956(4th Cir. 1988)). "Ifan officer has probable cause to believe

that an individual has committed even a very minor criminal offense in his [or her]

presence, he [or she] may, without violating the Fourth Amendment, arrest the offender."

Atwater v. City ofLago Vista, 532 U.S. 318,354(2001).




                                            11
       Relatedly, claims offalse arrest that are brought pursuant to § 1983 "are properly

analyzed as unreasonable seizures under the Fourth Amendment." McPkearson v.

Anderson, 874 F. Supp. 2d 573,580(E.D. Va. July 6,2012)(citation omitted)(internal

quotation marks omitted). To establish an unreasonable seizure under the Fourth

Amendment, Wilson must demonstrate that Officer Woods arrested him without probable

cause. See Brown,278 F.3d at 367(citations omitted). Further, if an arrest is lawful, the

officer may lawfully conduct a search incident to the arrest. Kelly v. Connor,769 F.

App'x 83,90(4th Cir. 2019){diCmg Minnesota v. Dickerson, 508 U.S. 366,375(1993);

United States v. Robinson,414 U.S. 218, 235 (1973)).

       Here, Wilson contends that Officer Woods"never confirmed with the CVS

employee what the situation was,[and][neither] did the CVS employee make a

complaint related to [Wilson] attempting to *pass, cash, issue ...a stolen check.'"

(Compl.5-6 (last alternation in original).) However,the record establishes that Wilson

left the CVS after his initial interaction with Officer Woods,(Woods Decl.^ 8;.see

Compl. 3), and Wilson was not present when Officer Woods spoke with the store

manager at CVS. (Woods Decl.19.) Therefore, besides Wilson's vague and conclusory

allegations, he presents no evidence to support his assertion that Officer Woods"never

confirmed with the CVS employee what the situation was." (Compl. 5.)

       Instead, the record establishes that, as a result ofOfficer Woods's investigation at

the CVS,which included first speaking to Wilson and then separately speaking with the

store manager. Officer Woods determined that "[he] had probable cause to believe that



                                             12
[Wilson] committed or attempted to commit a check fraud felony." (Woods Decl. K 13.)

Officer Woods reasonably determined there was probable cause that Wilson had

committed or attempted to commit the felony ofissuing bad checks based on Wilson's

conduct"as known to [Officer Woods]" and "the contours ofthe offense thought to be

committed by that conduct." Pritchett, 973 F.2d at 314(citation omitted);see Va. Code

Ann. § 18.2-181.1 (West 2019).

       Subsequently, based on Officer Woods's determination regarding the existence of

probable cause for the felony ofcheck firaud or attempted check fraud. Officer Woods

"continued [his] investigation and attempted to again make contact with Wilson."

(Woods Decl.113.) The record establishes that Officer Woods "observed Wilson again

in the 1800 block ofEast Main Street," and Officer Woods "advised Wilson that [Officer

Woods] needed to speak with him, but he continued to walk away while recording

[Officer Woods]on his cell phone." (Id.\ see Compl. 3-4.) Officer Woods then "advised

Wilson that he was not fi:ee to leave due to the investigation." (Woods Decl.^ 14.)

"Wilson continued to walk away, yelling and making a scene." {Id.) As "Wilson was

trying to leave the scene,...[Officer Woods] was concerned that[Wilson] would fight

back as the encounter continued." {Id. 115.) Furthermore,"[b]ased on the information

gleaned from CVS,[Officer Woods]believed that Wilson had attempted to commit a

felony by passing bad checks at the CVS. [Officer Woods] also believed that Wilson

resisted arrest and obstructed [Officer Woods's]investigation." {Id. H 19.)




                                           13
       Officer Woods contends that"due to [Wilson's] resistance and obstruction of

Woods'[s] investigation[,] Woods had reason to believe that...these actions constituted

a misdemeanor violation of Virginia Code § 18.2-460,"^ and that,"not only based on the

probable cause developed at CVS,but due to [Wilson's] resistance and obstruction of

[Officer] Woods'[s] investigation," Officer Woods determined "it was necessary to arrest

Wilson." (Mem. Supp. Mot. Summ. J. 11 (internal citation omitted).) The undisputed

facts establish that Wilson did not cooperate with Officer Woods during his investigation,

and under these circumstances. Officer Woods reasonably determined that Wilson was

resisting and obstructing Officer Woods's investigation (see, e.g.. Woods Decl.        14-17;

Compl. 5), which is a Class 1 misdemeanor under Va. Code Ann. § 18.2-460. As noted

above, when, as is the case here,"an officer has probable cause to believe that an

individual has committed even a very minor criminal offense in his presence," the officer

may arrest the offender without violating the Fourth Amendment. Atwater, 532 U.S.

at 354.


       Furthermore, during this interaction,"[Officer Woods] was the sole officer at the

scene with Wilson," and "[Officer Woods] made the decision to place [Wilson]in cuffs

due to his evasive behavior, and aggressive posturing." (Woods Decl.115.) Even when

no probable cause exists,"the use ofhandcuffs [does] not convert[an] encounter into a


® Va. Code Ann.§ 18.2-460 provides,in pertinent part:
              If any person without just cause knowingly obstructs . . . any
      law-enforcement officer,... in the performance of his [or her] duties as such or
      fails or refuses without just cause to cease such obstruction when requested to do
      so by such...law-enforcement officer,... is guilty of a Class 1 misdemeanor.
Va. Code Ann. § 18.2-460(West 2019).

                                              14
custodial arrest[when]the use was reasonably necessary to protect the officer's safety."

United States v. Hamlin,319 F.3d 666,671 (4th Cir. 2003). "During [lawful] Terry

stops, officers may take 'steps reasonably necessary to maintain the status quo and to

protect their safety.'" Id.(citation omitted)). Therefore, even assuming,for the sake of

argument, that Officer Woods had a reasonable, articulable suspicion of criminal activity,

but did not have probable cause ofsuch activity, based on Wilson's resistance,"evasive

behavior, and aggressive posturing," as the sole officer on the scene, Officer Woods's

actions, including handcuffing Wilson, were reasonably necessary to protect Officer

Woods's safety. (Woods Decl.f 15); see Hamlin,319 F.3d at 671 (citation omitted).

Thus, because Officer Woods had probable cause to detain Wilson on October 21,2015,

Wilson is unable to demonstrate that Officer Woods unlawfully detained or falsely

arrested him. See Brown,278 F.3d at 367(citations omitted). Furthermore, because "[i]t

is the fact ofthe lawful arrest which establishes the authority to search," Wilson is unable

to demonstrate that Officer Woods unlawfully searched him. Kelly, 769 F. App'x at 90

(quoting Robinson,414 U.S. at 235). Accordingly, Claims One and Two will be

dismissed.


       B.     Claim Three(a)and(b)- False Arrest and Malicious Prosecution
              Based on the Issuance of the Arrest Warrant

       In Claim Three(a), Wilson contends that Officer Woods falsely arrested him on

December 15,2015,^ "when [Officer Woods]([in the] absence ofprobable cause [and]


^ Wilson indicates that Officer Woods obtained "a warrant for [Wilson's] arrest for forgery on
12/15/2015." (Compl.6.) However,the two arrest warrants submitted by Officer Woods,reflect
that one arrest warrant was issued on December 4,2015,and the second arrest warrant was

                                             15
[in] sheer malice) obtained a warrant for [Wilson's] arrest for forgery." (Compl. 6.)

Relatedly, in Claim Three (b), Wilson contends that Officer Woods maliciously

prosecuted Wilson when he obtained the warrant for Wilson's arrest in the "absence of

probable cause." {Id.)

              1.     Claim Three(a)- False Arrest

       As noted above, actions brought under § 1983 based upon claims offalse arrest

"are properly analyzed as unreasonable seizures under the Fourth Amendment," and to

establish an unreasonable seizure under the Fourth Amendment, Wilson must

demonstrate that Officer Woods arrested him without probable cause. McPhearson, 874

F. Supp.2d at 580(citation omitted)(internal quotation marks omitted);see Brown,278

F.3d at 367(citations omitted). "A finding of probable cause to arrest is proper when 'at

the time the arrest occurs,the facts and circumstances within the officer's knowledge

would warrant the belief of a prudent person that the arrestee had committed or was

committing an offense.'" United States v. Garcia, 848 F.2d 58,59-60(4th Cir. 1988)

(quoting United States v. Manbeck,744 F.2d 360, 376(4th Cir. 1984)). Furthermore, to

establish that a false arrest claim premised on the assertion that an arrest warrant was not

supported by probable cause, a plaintiff"must prove that[the officer] deliberately or with

a 'reckless disregard for the truth' made material false statements in [the officer's]

affidavit[in support ofthe warrant]." Miller v. Prince George's Cty, Md,475 F.3d 621,

627(4th Cir. 2007)(citation omitted).

issued on December 18,2015,and both were subsequently executed and served on February 12,
2016. (EOF No.70-2, at 2,4.) This difference in the date on which Wilson contends Officer
Woods obtained the arrest warrants does not impact the Court's analysis of Wilson's claims.

                                             16
       "Reckless disregard" can be established by evidence that an officer acted
       "with a high degree of awareness of[a statement's] probable falsity," that
       is,"when viewing all the evidence, the affiant must have entertained serious
       doubts as to the truth of his statements or had obvious reasons to doubt the
       accuracy ofthe information he reported."

Id. (citations omitted)(alteration in original). "With respect to omissions,'reckless

disregard' can be established by evidence that a police officer 'failed to inform the

judicial officer offacts [he or she]knew would negate probable cause.'" Id. (citations

omitted). Any "'allegations of negligence or innocent mistake' by a police officer will

not provide a basis for a constitutional violation." Id. at 627-28 (citation omitted).

       Here,the record establishes that, as a result of Officer Woods's investigation on

October 21,2015, Officer Woods determined that Wilson's "checks appeared to be

copies, and [it] looked as though the dollar amounts were altered on one ofthe checks.

Both checks contained the name 'Claude Wilson', and a New York address." (Woods

Decl.II23.) Subsequently, at a later time,"[Officer Woods]called Wells Fargo's fraud

department to further investigate Wilson's attempt to pass bad checks at CVS." {Id.

^ 30.) "The fraud department informed [Officer Woods]that there were some issues with

[Wilson's] account, and that they would be willing to testify against him in court."

{Id. H 31.) Thereafter,"[b]ased off ofthe information provided by [the store manager] at

CVS,the suspicious nature ofthe checks, and the information provided by Wells Fargo,

[Officer Woods] obtained warrants against Wilson for violation of Section 18.2-181.1,

Code of Virginia, Issuance ofBad Checks." {Id. ^ 32.)

       Wilson presents no evidence to support his conclusory assertion that Officer

Woods obtained an arrest warrant without probable cause. {See Compl. 6.) Instead, the

                                             17
record establishes that based on Officer Woods's investigation, he reasonably determined

that "[he] had probable cause to believe that [Wilson] committed or attempted to commit

a check fraud felony." (Woods Decl. H 13.) Subsequently, Officer Woods also

communicated with Wells Fargo's fraud department, and determined that Wilson's

account had issues related to the investigation. {Id. ^ 30.) Therefore, based on Officer

Woods's investigation, he reasonably believed that probable cause existed that Wilson

had committed or attempted to commit the felony ofissuing bad checks and the

misdemeanor of having in possession forged bank notes. See Pritchett, 973 F.2d at 314

(citation omitted); see Va, Code Ann. § 18.2-181.1 (West 2019); Va. Code Ann. § 18.2-

173(West 2019).

       Moreover, besides Wilson's conclusory assertions, which do not constitute

admissible evidence, Wilson has proffered no evidence that "when viewing all the

evidence,[Officer Woods] must have entertained serious doubts as to the truth of his

statements or had obvious reasons to doubt the accuracy ofthe information he reported."

Miller, 475 F.3d at 627. Furthermore, after Officer Woods requested the arrest warrant,

the "probable cause determination" was made by a "neutral and detached magistrate."

Brooks V. City ofWinston-Salem, N.C.,85 F.3d, 178, 184(4th Cir. 1996)("Once a

pretrial seizure has been rendered reasonable by virtue of a probable cause determination

by a neutral and detached magistrate, the continuing pretrial seizure of a criminal

defendant—either by detention or by bond restrictions—is reasonable."(citation




                                            18
omitted)). Thus, Wilson has failed to demonstrate that Wilson falsely arrested him based

on the issuance ofthe arrest warrant. Accordingly, Claim Three(a) will be dismissed.

             2.     Claim Three(b)- Malicious Prosecution

      "[A]'malicious prosecution claim under § 1983 is properly understood as a

Fourth Amendment claim for unreasonable seizure which incorporates certain elements

ofthe common law tort.'" Burrell v. Virginia, 395 F.3d 508,514(4th Cir. 2005)

(quoting Lambert v. Williams,223 F.3d 257,261 (4th Cir. 2000));see Davis v.

Bacigalupi, 711 F. Supp. 2d 609,616(E.D. Va. 2010)(explaining that"a malicious

prosecution claim under § 1983 essentially requires a preliminary showing of

'unlawful arrest' under § 1983"). In order to establish a malicious prosecution claim

under § 1983,the United States Court ofAppeals for the Fourth Circuit has held that the

plaintiff must demonstrate that"the defendant(1)caused(2)a seizure ofthe plaintiff

pursuant to legal process unsupported by probable cause, and(3)criminal proceedings

terminated inplaintifTs favor." Evans v. Chalmers,703 F.3d 636,647(4th Cir. 2012)

(citing Durham v. Horner,690 F.3d 183, 188(4th Cir. 2012)).

      Furthermore,"the causation element requires a showing of'both but-for and

proximate causation,' and 'subsequent acts ofindependent decision-makers (e.g.,

prosecutors, grand juries, and judges) may constitute intervening superseding causes that

break the causal chain between a defendant-officer's misconduct and a plaintiffs

unlawful seizure.'" Bryant v. Carico,616 F. App'x 84, 85(4th Cir. 2015)(quoting

Evans, 703 F.3d at 647). When, as is the case here, an officer "sought and obtained



                                           19
arrest warrants from an independent magistrate," in the absence ofany "evidence that

[the officer] proffered false or misleading evidence [to the magistrate],""the probable

cause determinations of[the] third part[y,][such as the magistrate,] are the proximate

cause of[the plaintiffs] arrest and detention." Mead v. Shaw,716 F. App'x 175,178

(4th Cir. 2018)(citing Dwr/zam v. Homer,690 F.3d 183, 189(4th Cir. 2012)).

       Here,"[b]ased off ofthe information provided by [the store manager] at CVS,the

suspicious nature ofthe checks, and the information provided by Wells Fargo,"(Woods

Decl.^ 32), Officer Woods sought, and subsequently obtained, warrants for Wilson's

arrest from a Virginia magistrate. (EOF No. 70-2, at 2-5.) Although Officer Woods

presented evidence to the magistrate to obtain the arrest warrant, there is no evidence

that Officer Woods "proffered false or misleading evidence." {See id.)', see also Mead,

716 F. App'x at 178. Therefore,the probable cause determinations ofthe magistrate,

rather than Officer Woods, were the proximate cause of Wilson's arrest and detention.

See Mead,716 F. App'x at 178. Thus, Wilson has failed to demonstrate the existence of

a genuine dispute of material fact as to his claim that Officer Woods maliciously

prosecuted Wilson when he obtained the arrest warrant from the magistrate.

Accordingly, Claim Three(b)will be dismissed.




                                            20
       C.     Claim Four(a)and(d)

              1.     Claim Four(a)- Use of Force on October 21,2015

       In Claim Four (a), Wilson contends that on October 21,2015, Officer Woods

"us[ed] excessive force" against Wilson in violation ofthe Fourth Amendment.

(Compl. 6.)

       The "right to be free of unreasonable seizures" under the Fourth Amendment

includes a right to be free from "seizures accomplished by excessive force." Waterman

V. Batton,393 F.3d 471,476(4th Cir. 2005)(citing Jones v. Buchanan, 325 F.3d 520,

527(4th Cir. 2003)). "The test for whether force employed to effect a seizure is

excessive is one of'objective reasonableness under the circumstances.'" Id. (citation

omitted)(some internal quotation marks omitted).

       "[T]he question is whether the officers' actions are 'objectively reasonable' in

light ofthe facts and circumstances confronting them, without regard to their underlying

intent or motivation." Graham v. Connor,490 U.S. 386, 397(1989)(citations omitted).

Answering this question "requires careful attention to the facts and circumstances of

each particular case, including the severity ofthe crime at issue, whether the suspect

poses an immediate threat to the safety ofthe officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight." Id. at 396(citation

omitted). Further,"the 'reasonableness' of a particular use offorce must be judged from

the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight." Id. (citation omitted).

                                             21
       Here, Wilson contends that in the process ofhandcuffing him,"Officer Woods

twisted [his] left wrist until he was in so much pain he was forced to submit his arms to

be cuffed." (Compl.4.) Wilson also contends that "[o]nce cuffed. Officer Woods

stomped on the back of[Wilson's] heel."

       As discussed above, the record establishes that prior to handcuffing Wilson,

Officer Woods had, at a minimum, a reasonable, articulable suspicion that Wilson had

committed a felony, and when Officer Woods,the sole officer on the scene, attempted to

investigate, Wilson repeatedly attempted to leave the scene,"refused to cooperate," and

"resisted [Officer Woods's] attempt to restrain him,and place him in handcuffs."

(Woods Decl.       14-17);see Graham,490 U.S. at 397, "Wilson was trying to leave the

scene and [Officer Woods] was concemed that[Wilson] would fight back as the

encounter continued," {Id, T 15,) Under these circumstances. Officer Woods,**the sole

officer at the scene with Wilson,,., made the decision to place [Wilson]in cuffs due to

his evasive behavior, and aggressive posturing." {Id.)

       Under the totality of the circumstances, the record establishes that Officer Woods

used reasonable force when detaining Wilson. Specifically, in light of Wilson's

continued attempts to leave the scene,the fact that Officer Woods was the sole officer on

the scene, and that Wilson resisted and was noncompliant. Officer Woods's actions were

"'objectively reasonable' in light ofthe facts and circumstances confronting [him]."

Graham,490 U.S. at 397(citations omitted). Thus, Wilson is unable to establish a

^ The Court notes that after Wilson was taken into custody based on an active warrant for a prior
failure to appear, a "deputy and nurse examined [Wilson], but did not locate any injuries."
(Woods Decl. 1(29.)

                                               22
Fourth Amendment excessive force claim against Officer Woods. Accordingly, Claim

Four(a)will be dismissed.

              2.       Claim Four(d)- Assault and Battery on October 21,2015

       In Claim Four(d), Wilson contends that Officer Woods's use offorce on October

21,2015 constituted 'the tort of assault[and] battery." (Compl. 6.)

       In Virginia,"[tjhe tort of assault consists of an act intended to cause either harmful

or offensive contact with another person or apprehension ofsuch contact, and that creates

in that other person's mind a reasonable apprehension of an imminent battery." Koffman

V. Garnett, 574 S.E.2d 258,261 (Va.2003)(citations omitted). "The tort of battery is an

unwanted touching which is neither consented to, excused, norjustified." Id. (citations

omitted). The difference between the two torts is that battery involves "physical

contact," and assault involves the "mere apprehension of[physical contact]." Id.

(citations omitted).

       "Under Virginia law,the torts of assault and battery are defeated ifthe officer had

legal justification for the act." Lee v. Marks, No.3:11CV815-JAG,2013 WL 775379,

at *8(E.D. Va.Feb. 28,2013)(citing Kofflnan v. Garnett, 51A S.E.2d 258,261 (2003)).

Furthermore,"Virginia police officers are lawfully justified to use reasonable force in

furtherance oftheir duties." Id. (citing McLenagan v. Karnes,27 F.3d 1002, 1009(4th

Cir. 2004);Pike v. Eubank,90 S.E.2d 821, 827(1956)). Here, as discussed above, during

Officer Woods's interaction with Wilson, Officer Woods used reasonable force under the

circumstances ofthis case. Thus, Wilson is unable to demonstrate that Officer Woods



                                             23
"committed the tort of assault[and] battery." (Compl. 6.) Accordingly, Claim Four(d)

will be dismissed.


             IV. WILSON'S MOTION FOR SUMMARY JUDGMENT

        Wilson also moves for summary judgment. (EOF No.63.) In his Motion for

Summary Judgment,rather than address the merits of his claims, Wilson argues that, in

Officer's Woods's previously filed Motion to Dismiss, Officer Woods did "not den[y]

any ofPlaintiffs verified claims," and as such, Officer Woods "has failed to contest the

monetary damages of$600,000.00." (Id. at 1.) Thus, Wilson's Motion for Summary

Judgment does not provide a basis for granting such relief.

        Furthermore, as detailed above, upon review of Wilson's and Officer Woods's

motions. Officer Woods is entitled to summary judgment as to all remaining claims.

Accordingly, Wilson's Motion for Summary Judgment will be denied.

                                  V. CONCLUSION


        For the foregoing reasons. Officer Woods's Motion for Summary Judgment(EOF

No.68)will be granted. Wilson's Motion for Summary Judgment(EOF No.63)will be

denied. The action will be dismissed.


        An appropriate Order shall accompany this Memorandum Opinion.



Date:         .20 20l5            HENRY E. HUDSON
Richmond, Virginia                SENIOR UNITED STATES DISTRICT JUDGE




                                           24
